     Case 2:18-cv-00329-JAM-KJN Document 64 Filed 07/21/21 Page 1 of 3


 1 TAYLOR & RING
   John C. Taylor (SBN 78389)
 2
   Neil K. Gehlawat (SBN 289388)
 3 1230 Rosecrans Avenue, Suite 360
   Manhattan Beach, CA 90266
 4
   Telephone: 310-209-4100
 5 Email: gehlawat@taylorring.com
 6
     THE LAW OFFICE OF THOMAS C. SEABAUGH
 7   Thomas C. Seabaugh, Esq. (SBN 272458)
     333 South Grand Ave, 42nd Floor
 8
     Los Angeles, CA 90071
 9   Telephone: (213) 225-5850
10   tseabaugh@seabaughfirm.com

11 Attorney for Plaintiffs
12
13                        UNITED STATES DISTRICT COURT
14                       EASTERN DISTRICT OF CALIFORNIA
15
16 DANIEL BARRERA, et al.               CASE NO. 2:18-cv-00329-JAM-KJN
17                                      JOINT STIPULATION AND ORDER
           Plaintiffs,                  ADJUSTING EXPERT DISCLOSURE
18                                      DEADLINES
     vs.
19
20 CITY OF WOODLAND, et al.,
21         Defendants.
22
23
24
25
26
27
28

                                          -1-              Case No. 2:18-cv-00329-JAM-KJN
                                                                  JOINT STATUS REPORT
     Case 2:18-cv-00329-JAM-KJN Document 64 Filed 07/21/21 Page 2 of 3


 1                                            Joint Stipulation

 2          The parties hereby stipulate to and request an Order modifying the Pretrial Scheduling

 3 Order (ECF No. 60) as to expert disclosures only, extending the deadlines by two weeks.
 4          A previous stipulation, which was granted, moved the deadlines by two weeks, and this

 5 stipulation would add an additional two weeks, bringing the total departure from the original
     schedule to one month. This proposed change will not affect the September 24, 2021 discovery
 6
     deadline; the November 5, 2021, dispositive motion filing deadline; or trial set for April 11, 2022.
 7
            Currently, the parties are required to make Fed. R. Civ. P. 26(a)(2) expert witness
 8
     disclosures by August 6, 2021, and Fed. R. Civ. P. 26(a)(2)(c) supplemental and rebuttal expert
 9
     witness disclosures by August 20, 2021. The parties propose to move these two deadlines by two
10
     weeks, such that Fed. R. Civ. P. 26(a)(2) disclosures shall be made by August 20, 2021, and Fed.
11
     R. Civ. P. 26(a)(2)(c) disclosures shall be made by September 3, 2021.
12
            The requested change is chiefly to accommodate the schedule of a non-party witness,
13 namely the coroner who performed the autopsy on the decedent in this case. This witness resides
14 out of state and has a busy schedule, which the parties wish to accommodate. However, the parties
15 wish to accomplish his deposition before disclosing expert reports. An extension would help the
16 parties avoid causing undue inconvenience or hardship to this third-party witness. The parties
17 submit that good cause exists to grant this extension because the parties agree, no party will be
18 prejudiced, the grounds are reasonable, and because the no other aspect of the pretrial schedule
19 will be affected.
20          //

21
22
23
24
25
26
27
28

                                                      -2-                    Case No. 2:18-cv-00329-JAM-KJN
                                                                                    JOINT STATUS REPORT
     Case 2:18-cv-00329-JAM-KJN Document 64 Filed 07/21/21 Page 3 of 3


 1            A proposed order is submitted below.

 2 SO STIPULATED.
 3
 4    Dated: July 20, 2021                               ANGELO, KILDAY & KILDUFF, LLP

 5                                                           s/ Derick E. Konz1
                                                         By:_________________________________
 6                                                          BRUCE A. KILDAY
                                                            DERICK E. KONZ
 7
                                                            Attorneys for Defendants
 8
 9
10    Dated: July 20, 2021                               TAYLOR AND RING; LAW OFFICE OF
                                                         THOMAS C. SEABAUGH
11
                                                              s/ Thomas C. Seabaugh
12                                                       By:_________________________________
13                                                          NEIL K. GEHLAWAT
                                                            THOMAS C. SEABAUGH
14                                                          Attorneys for Plaintiffs
15
16
                                             Proposed Order
17
              The Pretrial Scheduling Order (ECF No. 60) is modified such that Fed. R. Civ. P. 26(a)(2)
18
     disclosures shall be made by August 20, 2021, and Fed. R. Civ. P. 26(a)(2)(c) disclosures shall be
19
     made by September 3, 2021.
20
              SO ORDERED.
21
22 Dated: July 20, 2021                                  /s/ John A. Mendez
23                                                       THE HONORABLE JOHN A. MENDEZ
                                                         UNITED STATES DISTRICT COURT JUDGE
24
25
26
27      1
            Authorized via email 7/19/2021 at 1:49 pm.
28

                                                     -3-                   Case No. 2:18-cv-00329-JAM-KJN
                                                                                  JOINT STATUS REPORT
